Citation Nr: 0916050	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  07-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the right knee, currently evaluated as 10 percent 
disabling. 

2.  Entitlement to an increased evaluation for patellofemoral 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Newark, 
New Jersey, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued the 10 percent disability 
evaluations assigned to patellofemoral syndrome of the right 
knee and patellofemoral syndrome of the left knee.

In April 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the April 2009 hearing, the Veteran informed the 
undersigned that he was receiving treatment from VA for his 
knees, to include physical therapy.  Those records are not 
part of the claims file and must be obtained.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, the Veteran submitted part of a decision he 
received from the Social Security Administration, which 
awarded him disability benefits based, in part, on his 
bilateral knee disability.  He did not submit the medical 
records relied upon by the Social Security Administration in 
granting him disability benefits.  These records are 
potentially pertinent to the issues on appeal and must be 
obtained prior to the Board reaching a decision on the 
claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO or the AMC should obtain VA 
treatment records dating from January 2006 
to the present, to include any records 
pertaining to physical therapy.

2.  The RO or the AMC should contact the 
Social Security Administration and obtain 
any disability decision for the Veteran 
and the records upon which such decision 
was based.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's increased-
rating claims.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

